  Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 1 of 51 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

DISH TECHNOLOGIES L.L.C. and SLING
TV L.L.C.
                                                          C.A. No. ________________
                  Plaintiffs,
                                                          JURY TRIAL DEMANDED
    v.

PELOTON INTERACTIVE, INC.

                  Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiffs DISH Technologies L.L.C. and Sling TV L.L.C. (collectively, “DISH”) allege

against Defendant Peloton Interactive, Inc. (“Peloton”) as follows:

                                            PARTIES

   1.       Plaintiff DISH Technologies L.L.C. is a limited liability company organized and

existing under the laws of the State of Colorado, with its principal place of business at 9601 South

Meridian Boulevard, Englewood, Colorado 80112. It provides innovation and technology services

and products to, among others, the DISH Network® satellite pay TV service operated by DISH

Network L.L.C. and the Sling TV® streaming pay TV service operated by Sling TV L.L.C.

   2.       Plaintiff Sling TV L.L.C. is a limited liability company organized and existing under

the laws of the State of Colorado, with its principal place of business at 9601 South Meridian

Boulevard, Englewood, Colorado 80112. It operates the Sling TV® streaming pay TV service.

   3.       On information and belief, Defendant Peloton Interactive, Inc. is a corporation existing

under the laws of the State of Delaware, with its principal place of business at 125 West 25th

Street, 11th Floor, New York, New York 10001. On information and belief, Peloton Interactive,



                                                 1
  Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 2 of 51 PageID #: 2




Inc. operates online streaming services through its Peloton Application and Peloton Devices (e.g.,

Peloton Bike and Peloton Tread). This Defendant has appointed Corporation Service Company at

251 Little Falls Drive, Wilmington DE 19808 as its agent for service of process.

                                   JURISDICTION AND VENUE

    4.      DISH asserts a claim for patent infringement against Peloton arising under the patent

laws of the United States, Title 35 of the United States Code. Accordingly, this Court has subject

matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

    5.      This Court has personal jurisdiction over Peloton for at least the following reasons:

(1) Peloton has committed acts of patent infringement and contributed to and induced acts of patent

infringement by others in this District; (2) Peloton regularly does business or solicits business in

this District; (3) Peloton engages in other persistent courses of conduct and derives substantial

revenue by its offering of infringing products and services and providing infringing products and

services in this District; and (4) Peloton has purposefully established substantial, systematic, and

continuous contacts with this District and should reasonably expect to be subject to suit here by its

offering of infringing products and services and providing infringing products and services in this

District.

    6.      Peloton has been registered to do business in Texas since at least May 27, 2015, has

been assigned Texas Taxpayer No. 32057346739, and has a Texas registered agent, Corporation

Service Company dba CSC-Lawyers Incorporating Service Company, located at 211 East 7th

Street, Suite 620, Austin, TX 78701.

    7.      Peloton, directly and through subsidiaries or intermediaries (including distributors,

retailers, and others), has purposefully and voluntarily placed its infringing products into this

District and into the stream of commerce with the intention and expectation that the infringing




                                                 2
  Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 3 of 51 PageID #: 3




products will be purchased for use in this District. Peloton has offered for sale and sold, and

continues to offer for sale and sell, infringing products for delivery and use in this District.

   8.      Venue is proper in the District of Texas under at least 28 U.S.C. §§ 1391(b), (c) and/or

1400(b) at least because, on information and belief, Peloton has committed acts of infringement in

the State of Texas, including but not limited to offering products or services that infringe one or

more of DISH’s asserted patents to customers located in Texas and/or for use in Texas.

   9.      Peloton has a regular and established places of business in this District because it has

dedicated, physical places for its operations in this District. On information and belief, Peloton

has a second corporate headquarters, in Plano’s Legacy Central development located at 6600

Chase Oaks Blvd., Plano, TX 75023. See Complaint ¶¶ 7, 41, Peloton Interactive, Inc. v. Flywheel

Sports, Inc., No. 2-19-cv-00317 (E.D. Tex. Sept. 20, 2019); see also Exhibit 1 (stating that Peloton

has “rented 27,518 square feet of office space” at Legacy Central for its “first member support

center located outside of its New York City headquarters”). Peloton’s second corporate

headquarters is pictured below.




                                                  3
  Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 4 of 51 PageID #: 4




Peloton Head Quarters 2, 6600 Chase Oaks Blvd, Plano, TX 75023, GOOGLE MAPS,

https://goo.gl/maps/fJUAzt7Xc4hzgDkQ8 (last visited on Dec. 2, 2020). In December 2020,

Peloton announced that it would be expanding its second corporate headquarters by 103,759 square

feet of office space and up to 1,600 more jobs. Exhibit 2; see also Exhibit 3 at 19 (stating that the

lease term for the Plano corporate headquarters is extended through January 2029 and Peloton

expects to begin preparing the additional square footage for use as an office facility on December

1, 2020).

   10.      In addition to having a corporate headquarters in this judicial district, Peloton also has

a showroom in Plano’s Legacy West development located at 7500 Windrose Avenue, Plano, Texas

75024. Complaint ¶ 7, Peloton Interactive, Inc. v. Flywheel Sports, Inc., No. 2-19-cv-00317 (E.D.




                                                  4
  Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 5 of 51 PageID #: 5




Tex. Sept. 20, 2019); see also Exhibit 1 (stating that Peloton has “opened a new showroom at

Legacy West in Plano”); Exhibit 4. Peloton’s Plano showroom is pictured below.




7500      Windrose       Ave      b165,      Plano,     TX       75024,      GOOGLE       MAPS,

https://goo.gl/maps/Enceoqvg9hMkyuPH8 (last visited on Dec. 2, 2020).

   11.     Peloton has a regular and established place of business because, on information and

belief, Peloton has employees and other agents regularly conducting business at its second

corporate headquarters and showroom located in this District. Exhibit 1 at 2 (“Peloton will hire

up to 400 people to work in the Plano location”); Exhibit 4 (offering “a personalized walkthrough

of the Peloton Bike or Tread by a dedicated sales associate” at the Plano Legacy West location).

   12.     Peloton also has a regular and established place of business because Peloton’s Plano

corporate headquarters and Plano showroom are a place of Peloton. On information and belief,


                                                5
  Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 6 of 51 PageID #: 6




Peloton leases these places from the owners of Plano’s Legacy Central and Legacy West

developments and Peloton engages in business from these places. Exhibit 1 (stating that Peloton

has “rented 27,518 square feet of office space” at Legacy Central and has “opened a new

showroom at Legacy West in Plano”); see also Exhibit 4.

                                         THE ABR PATENTS

   13.     On August 2, 2016, the PTO duly and lawfully issued United States Patent No.

9,407,564 (“the ’564 Patent”), entitled “Apparatus, system, and method for adaptive-rate shifting

of streaming content.” A true and correct copy of the ’564 Patent is attached as Exhibit A. Subject

to the exclusive license referenced below, all rights, title, and interest in and to the ’564 Patent

have been assigned to DISH Technologies L.L.C., which is the sole owner of the ’564 Patent.

   14.     On November 5, 2019, the PTO duly and lawfully issued United States Patent No.

10,469,554 (“the ’554 Patent”), entitled “Apparatus, system, and method for multi-bitrate content

streaming.” A true and correct copy of the ’554 Patent is attached as Exhibit B. Subject to the

exclusive license referenced below, all rights, title, and interest in and to the ’554 Patent have been

assigned to DISH Technologies L.L.C., which is the sole owner of the ’554 Patent.

   15.     On November 5, 2019, the PTO duly and lawfully issued United States Patent No.

10,469,555 (“the ’555 Patent”), entitled “Apparatus, system, and method for multi-bitrate content

streaming.” A true and correct copy of the ’555 Patent is attached as Exhibit C. Subject to the

exclusive license referenced below, all rights, title, and interest in and to the ’555 Patent have been

assigned to DISH Technologies L.L.C., which is the sole owner of the ’555 Patent.

   16.     On August 25, 2020, the PTO duly and lawfully issued United States Patent No.

10,757,156 (“the ’156 Patent”), entitled “Apparatus, system, and method for adaptive-rate shifting

of streaming content.” A true and correct copy of the ’156 Patent is attached as Exhibit D. Subject




                                                  6
     Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 7 of 51 PageID #: 7




to the exclusive license referenced below, all rights, title, and interest in and to the ’156 Patent

have been assigned to DISH Technologies L.L.C., which is the sole owner of the ’156 Patent.

      17.     On March 16, 2021, the PTO duly and lawfully issued United States Patent No.

10,951,680 (“the ’680 Patent”), entitled “Apparatus, system, and method for multi-bitrate content

streaming.” A true and correct copy of the ’680 Patent is attached as Exhibit E. Subject to the

exclusive license referenced below, all rights, title, and interest in and to the ’680 Patent have been

assigned to DISH Technologies L.L.C., which is the sole owner of the ’680 Patent.

      18.     DISH Technologies has entered into an exclusive license with Sling TV L.L.C. granting

substantial rights in the above-identified patents to Sling TV L.L.C., including the right to sue

thereon.

      19.     Certain of Sling TV L.L.C.’s products and services practice one or more of the Asserted

Patents. In compliance with 35 U.S.C. § 287(a), Sling TV L.L.C. marks its practicing products

and requires its sublicensees to do the same.

      20.     Additionally, certain products and services offered by DISH Technologies’ affiliate

DISH Network L.L.C. (“DISH Network”) also practice the Asserted Patents. DISH Network

marks its practicing products and maintains a webpage identifying a listing of patents applicable

to     DISH     Network’s     products.       See       Intellectual   Property,   DISH    NETWORK,

https://www.dish.com/ip/ (last visited Feb. 23, 2021).

      21.     The claimed inventions in these patents are directed to various novel aspects and

improvements to adaptive bitrate streaming (“ABR”) technology. The ’564, ’554, ’555, ’156,

and ’680 Patents (collectively, “the ABR Patents”) are currently in full force and effect. The patent

applications underlying the ’564 and ’156 Patents are continuations of U.S. Patent Application No.




                                                    7
  Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 8 of 51 PageID #: 8




11/116,783. Each of the ’554, ’555, and ’680 Patents issued from patent applications that are

continuations-in-part of U.S. Patent Application No. 11/116,783.

                               BACKGROUND OF THE DISPUTE

              MOVE IS A PIONEER OF ADAPTIVE BITRATE TECHNOLOGY

   22.     MOVE Networks, Inc. (“MOVE”) was the original owner of the ABR Patents. MOVE

invented and patented HTTP-based Adaptive Bitrate Streaming to improve the quality of streamed

video content over the Internet. While at MOVE, inventors Drew Major, Mark Hurst, and later,

David Brueck, (collectively, “the ABR Inventors”) observed that the Internet was fast becoming a

preferred method for distributing live and recorded video to individuals even though content

delivery over the Internet at the time was notoriously unreliable, expensive and inferior in quality

compared to cable- and satellite-delivered content. To access video content online, users were left

with two mediocre choices: (1) waiting for their content to download (which did not support

immediate viewing of live content and often required the user to select the quality desired: LOW,

MEDIUM, or HIGH, which in turn determined how long the user had to wait before viewing); or

(2) streaming live or recorded content, which often was unreliable (pausing to “buffer”) or only

worked at low-resolution.

   23.     The ABR Inventors knew that media streaming had not reached its full potential and

that, through research and improvement, it was possible that streaming could rival the quality of

cable and satellite delivered content. The state-of-the-art, though, was unacceptable prior to the

inventions disclosed in the patents-in-suit. Often during playback, the streaming technologies did

a poor job selecting the video quality / resolution that the network bandwidth and reliability could

support. Most commercial systems, from companies like RealNetworks, Adobe, Microsoft, or

Apple, were proprietary implementations based on public Internet standards (RTP/RTSP).




                                                 8
  Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 9 of 51 PageID #: 9




Common standards notwithstanding, the proprietary implementations were mutually incompatible.

They were expensive to deploy by the Content Delivery Networks (“CDNs”) and required many

servers to scale to a large number of viewers. In addition, these technologies often required custom

server architectures and routing IT configurations to penetrate Internet firewalls. The ABR

Inventors recognized these shortcomings as an opportunity and developed a better solution.

   24.     The ABR Patents’ specifications detail the need for improved data transport in content

streaming. Users will generally choose streaming over downloading because “they tend to want

to see or hear the media files instantaneously.” See, e.g., ’564 Patent, Exhibit A, at col. 1, ll. 49–

51. Unfortunately for protocols at the time, “[s]treaming offers the advantage of immediate access

to the content but currently sacrifices quality compared with downloading a file of the same

content.” See, e.g., id. col. 1, ll. 52–54. The ABR Inventors observed that “a need exists for an

[invention] that alleviates the problems of reliability, efficiency, and latency” encountered in

currently available content streaming systems. See, e.g., id. col. 2, ll. 39-41.

   25.     To address these needs, the ABR Inventors came up with a novel solution: HTTP-

based Adaptive Bitrate Streaming.        ABR segments the full content file into smaller units

(“streamlets”) in multiple bitrates and delivers them over HTTP / TCP, the underlying protocols

used for reliably transmitting data over the Internet. The ABR Inventors’ approach enables content

delivery to adapt to the bandwidth available at any particular time, ensuring delivery of the highest

possible quality content throughout the course of the stream.          The playback client device

continuously observes the quality of a user’s network connection and adjusts the requested quality

of the streamed content.       The other RTP/RTSP-based technologies used a client / server

architecture, where the server determined the bitrate to send to the client. The other technologies

also did not segment the content, usually delivering it as a continuous stream of bits or as a single




                                                  9
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 10 of 51 PageID #: 10




large file. Segmenting the content allows the playback device to easily change bitrates. The result

is that today, MOVE’s patented ABR technology allows Internet users to stream content from

across the world in real time at the highest possible quality.

   26.      The ABR Patents’ specifications describe how the MOVE inventors significantly

improved the functionality of computer devices used to stream content data over a network: “[A]

need exists for an apparatus, system, and method that alleviate the problems of reliability,

efficiency, and latency [during data transport streaming over a network]. Additionally, such an

apparatus, system, and method would offer instantaneous viewing along with the ability to fast

forward, rewind, direct seek, and browse multiple streams.” See, e.g., id. col. 2, ll. 39–44. The

claims of the ABR Patents embody these improvements by providing a particular solution to these

problems.    The ABR Patents’ specifications explain that “[t]he present invention has been

developed in response to the present state of the art, and in particular, in response to the problems

and needs in the art that have not yet been fully solved by currently available content streaming

systems.” See, e.g., id. col. 2, ll. 52-55. Thus, the specifications explain “the present invention

has been developed to provide an apparatus, system, and method for adaptive-rate content

streaming that overcome many or all of the above-discussed shortcomings in the art.” See, e.g.,

id. col. 2, ll. 56-59. The claims of the ABR Patents include numerous unconventional and

revolutionary elements that, taken as a whole, provide this solution that improves the functionality

of computer devices used to stream content data over a network.

   27.      One unconventional but fundamental improvement found in the claims of the ABR

Patents is the creation of sets of streamlets from the original large content file, where a plurality of

streamlets in each set are aligned by starting time and duration (typically a few seconds) but have

different bitrates. By segmenting and then encoding the streamlets, the claims of the ABR Patent




                                                  10
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 11 of 51 PageID #: 11




allow for contiguous playback of the streamlets that independently yields playback of the full

content. The common alignment of the streamlets in each set allows a playback device to select

one quality of streamlet from a particular set, and, as needed to adjust for changing bandwidth

resources, to select a different quality of streamlet from the subsequent set. When the bandwidth

of the user’s network is constrained, the client can select a lower bitrate to maintain playback

continuity instead of “buffering.” By using streamlets, the claims of the ABR Patents eliminate

the need for users to download the full content file before beginning playback, thereby offering

instantaneous viewing along with the ability to fast forward, rewind, direct seek, and browse

multiple streams. Additionally, segmenting the media into streamlets as required by the claims of

the ABR Patents enables users to retrieve and enjoy content at the most appropriate bitrate possible

as the media is streamed, thereby reducing latency and improving the reliability and efficiency of

computer devices used to stream content data over a network. It is also well suited for live stream

playback.

   28.      Another non-routine and revolutionary improvement found in the claims of the ABR

Patents is that the client controls switching between different bitrates. The benefits of using an

intelligent client to make the decisions and switch between different bitrate streamlets are two-

fold. First, the claims of the ABR Patents reduce latency and improve the efficiency of computer

devices used to stream content data over a network because the client is in a better position to

determine the appropriate streamlet by measuring the actual throughput of the network at its point

of reception. Second, the claims of the ABR Patents improve the reliability and efficiency of

computer devices used to stream content data over a network because moving the decision-making

to the client effectively eliminates the need for a customized video server. Instead, a standard web

server can be employed to host all the content’s streamlets. Streamlets may be requested by a




                                                11
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 12 of 51 PageID #: 12




client using the standard HTTP/TCP protocol—the web standard upon which the Internet is built.

Shifting control of switching between different bitrates to the clients allows for access to the

segmented content that can be scaled exponentially through the use of standardized web caches.

These benefits also allow for a vast reduction in operating and publishing costs. Thus, the claims

of the ABR Patents provide a reliable and efficient solution that improves the functioning of

computer devices used to stream content data while reducing overall latency and network

congestion.

   29.     The ABR Inventors’ improvements to streaming succeeded where others tried and

failed. During the late 1990s, established streaming companies, including RealNetworks, Adobe,

Microsoft, and Apple, separately attempted to develop a successful multiple bitrate streaming

platform by using proprietary implementations of the RTP/RTSP standards. None of these systems

succeeded at making bitrate switching consistent and none actually worked over the Internet.

   30.     The unconventional and revolutionary improvements embodied by the claims of the

ABR Patents were also recognized by numerous industry leaders and commentators. For example,

Forbes explained that Move Networks was “at the forefront of [the] next evolution” of media

streaming. Exhibit 5. Forbes explained that the technology covered by the ABR Patents “breaks

up the video into bits and efficiently reorganizes them over the network so there’s no need for the

special computer servers and dedicated transmission lines.” Id. Move Networks was identified as

a member of the Red Herring 100 in 2007. Exhibit 6. Industry leaders “have regarded the Red

Herring 100 lists as an invaluable instrument to discover and advocate the promising startups that

will lead the next wave of disruption and innovation.” Exhibit 7. Similarly, Move Networks was

also named as a member of the OnHollywood 100 in 2007. Exhibit 8. The list is curated by

AlwaysOn to “introduce a new generation of game-changing players in the digital entertainment




                                                12
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 13 of 51 PageID #: 13




space.” Id. Move Networks was also nominated as a finalist in the 2007 Crunchies for the “Best

Technology Innovation / Achievement” category by GigaOm, Read/WriteWeb, VentureBeat, and

TechCrunch. Exhibit 9.

                           ABR PATENTS SELL FOR $45 MILLION

   31.     In December of 2010, EchoStar Advanced Technologies L.L.C., then a wholly owned

subsidiary of EchoStar Corporation, spent $45 million to acquire MOVE and its ABR Patent

portfolio. Recognizing the ingenuity of MOVE’s ABR technology and the value-added for its

customers and their increasing interest in quality online content delivery, DISH affiliate DISH

Digital Holding L.L.C. acquired EchoStar Advanced Technologies L.L.C. in connection with a

joint venture with EchoStar Corporation in 2012. EchoStar Advanced Technologies L.L.C., which

was later renamed DISH Digital L.L.C., transferred the ABR Patents to EchoStar Technologies

L.L.C. (a subsidiary of EchoStar Corporation) in 2014. In February 2017, EchoStar Technologies

L.L.C. became a subsidiary of DISH Network L.L.C., and in February 2018, was renamed DISH

Technologies L.L.C.

   32.     DISH and its affiliated companies are a leading provider of Internet streaming services.

It is a leading investor and innovator in infrastructure and technologies that will meet the

personalized needs of its increasingly diverse pool of customers. Since its founding, DISH and its

affiliated companies have invested millions in research and development and acquisition of novel

technologies that will resolve long-felt problems and needs across its industry.

   33.     As the public continues to increasingly rely on the Internet for its informational and

entertainment needs, one such problem into which DISH and its affiliated companies have

dedicated great time and resources is improving the quality of streaming media. The specific

entities that implement and own the technology covered by MOVE’s patent portfolio have




                                                13
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 14 of 51 PageID #: 14




undergone significant evolution as these entities continue to improve upon ABR and advance

reliable delivery of high-resolution content over the Internet.

     34.     DISH’s recent investments in ABR have already proven a success. Sling TV L.L.C. is

DISH and its affiliated companies’ main Internet-delivered content provider, offering

programming to numerous Internet streaming devices. Since the launch of Sling TV in the

beginning of 2015, Sling TV has grown to over 2.474 million subscribers, who are now receiving

a live TV video experience comparable to cable or satellite.

           PELOTON’S PRODUCTS AND SERVICES INFRINGE THE ABR PATENTS

     35.     Peloton has been and is now directly infringing and/or indirectly infringing the ABR

Patents.

     36.     On information and belief, Peloton is a distributor of live and on-demand content via

the Internet. Exhibit 3 at 11. Peloton makes, uses, sells, and offers for sale in the United States

products and services that infringe the ABR Patents, and continues to do so. These infringing

products and services include online streaming services operated by Peloton Interactive, Inc.

including, the Peloton Application and Peloton Devices (e.g., the Peloton Bike and Peloton Tread)

(collectively, “the Accused Streaming Services”). Id.

     37.     The Accused Streaming Services are defined by an integrated experience of hardware,

software, and content. For example, a Peloton document states that “[w]hile we use the word bike

freely, the ‘the [sic] Peloton Bike’ is actually defined by the integrated experience of hardware

software and content. Need to ensure we don’t draw focus to the hardware only.” Exhibit 10 at

5.

     38.     Peloton’s use of state-of-the-art streaming technology has established Peloton as

“premium brand.” For example, a Peloton document states that “Peloton has established itself as




                                                 14
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 15 of 51 PageID #: 15




a premium brand through design and performance excellence. Some proof points include: … (2)

state of the art streaming technology.” Exhibit 11 at 21.

   39.     Streaming technology is at the core of the Peloton experience. In an interview with

Sarah Lacy of Startups.com, Peloton’s Chief Technology Officer, Yony Feng, stated that:

           Streaming is the core experience. The worst thing we can do is have an
           interruption to the experience of riding. Over the past year and half what we
           started building is a system where the table is sending anonymous metrics to
           us, such as, out of the last thirty seconds how did you buffer and how did you
           not buffer? The question we always want to know the answer to is: First, is
           every one of our users experiencing a streaming problem now? If so then the
           studio has a problem and it’s impacting the user base worldwide.

           In a lot of cases streaming problems are a combination with some of the set ups
           people have. Think about the bike. It isn’t necessarily in the same location as
           your AppleTV, which is usually right next to the router or modem. There’s a
           combination of wifi density and fdistance from the router. We are looking at
           ways to long term solve that problem, maybe through a more powerful antenna.

Exhibit 12 at 6-7 (Streaming the Future of Fitness Interview with Yony Feng) (available at

https://www.startups.com/library/founder-stories/yony-feng).

   40.     On information and belief, the Accused Streaming Services provide “connected,

technology-enabled fitness” and “the streaming of immersive, instructor-led boutique classes.”

Exhibit 3 at 9. Here is an example of a live streamed fitness class using the Peloton Bike platform:




                                                15
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 16 of 51 PageID #: 16




                                CLAIMS FOR RELIEF
                 COUNT I: INFRINGEMENT OF U.S. PATENT NO. 9,407,564

                                     DIRECT INFRINGEMENT

   41.       DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–40 of the Complaint as if fully set forth herein.

   42.       On information and belief, Peloton directly infringes, literally and/or under the doctrine

of equivalents, at least claim 8 of the ’564 Patent, which recites:


         A method executable by an end user station to present rate-adaptive streams
         received via at least one transmission control protocol (TCP) connection with a
         server over a network, the method comprising;

         streaming, by a media player operating on the end user station, a video from the
         server via the at least one TCP connection over the network, wherein multiple
         different copies of the video encoded at different bit rates are stored as multiple sets
         of files on the server, wherein each of the files yields a different portion of the video
         on playback, wherein the files across the different copies yield the same portions of
         the video on playback, and wherein each of the files comprises a time index such
         that the files whose playback is the same portion of the video for each of the



                                                    16
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 17 of 51 PageID #: 17




         different copies have the same time index in relation to the beginning of the video,
         and wherein the streaming comprises:

         requesting by the media player a plurality of sequential files of one of the copies
         from the server based on the time indexes;

         automatically requesting by the media player from the server subsequent portions
         of the video by requesting for each such portion one of the files from one of the
         copies dependent upon successive determinations by the media player to shift the
         playback quality to a higher or lower quality one of the different copies, the
         automatically requesting including repeatedly generating a factor indicative of the
         current ability to sustain the streaming of the video using the files from different
         ones of the copies, wherein the factor relates to the performance of the network;
         and

         making the successive determinations to shift the playback quality based on the
         factor to achieve continuous playback of the video using the files of the highest
         quality one of the copies determined sustainable at that time, wherein the making
         the successive determinations to shift comprises upshifting to a higher quality one
         of the different copies when the at least one factor is greater than a first threshold
         and downshifting to a lower quality one of the different copies when the at least
         one factor is less than a second threshold; and

         presenting the video by playing back the requested media files with the media
         player on the end user station in order of ascending playback time.

   43.      The Accused Streaming Services receive segments of a selected video program for

playback of programming over a network connection. The Accused Streaming Services adapt

requests for segments from a set of segments with the same content but varying quality based upon

the quality of the network connection. Exhibit A-1 to this Complaint is a claim chart with a more

detailed infringement analysis of the Accused Streaming Services.1

   44.      On information and belief, Peloton possesses knowledge of, and is aware of, the ’564

Patent, or became aware of this patent at the time of filing this lawsuit.




1. DISH notes that Exhibit A-1 and Exhibits B-1, C-1, D-1, and E-1, see infra, are based
exclusively on publicly available information, and without the benefit of any Court claim
construction. Accordingly, for each Count below, DISH reserves the right to supplement, amend
or modify the analysis as warranted in light of additional facts, claim construction, or other
developments.


                                                  17
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 18 of 51 PageID #: 18




   45.       Peloton’s acts of infringement have injured and damaged DISH and will continue to

injure and damage DISH.

   46.       Peloton’s actions have caused DISH to suffer irreparable harm resulting from the loss

of its lawful patent rights and the loss of its ability to exclude others from the market. Upon

information and belief, Peloton will continue these infringing acts unless enjoined by this court.

                                   INDIRECT INFRINGEMENT

   47.       DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–46 of the Complaint as if fully set forth herein.

   48.       On information and belief, Peloton indirectly infringes, literally and/or under the

doctrine of equivalents, at least claim 8 of the ’564 Patent, which recites:


         A method executable by an end user station to present rate-adaptive streams
         received via at least one transmission control protocol (TCP) connection with a
         server over a network, the method comprising;

         streaming, by a media player operating on the end user station, a video from the
         server via the at least one TCP connection over the network, wherein multiple
         different copies of the video encoded at different bit rates are stored as multiple sets
         of files on the server, wherein each of the files yields a different portion of the video
         on playback, wherein the files across the different copies yield the same portions of
         the video on playback, and wherein each of the files comprises a time index such
         that the files whose playback is the same portion of the video for each of the
         different copies have the same time index in relation to the beginning of the video,
         and wherein the streaming comprises:

         requesting by the media player a plurality of sequential files of one of the copies
         from the server based on the time indexes;

         automatically requesting by the media player from the server subsequent portions
         of the video by requesting for each such portion one of the files from one of the
         copies dependent upon successive determinations by the media player to shift the
         playback quality to a higher or lower quality one of the different copies, the
         automatically requesting including repeatedly generating a factor indicative of the
         current ability to sustain the streaming of the video using the files from different
         ones of the copies, wherein the factor relates to the performance of the network;
         and




                                                    18
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 19 of 51 PageID #: 19




         making the successive determinations to shift the playback quality based on the
         factor to achieve continuous playback of the video using the files of the highest
         quality one of the copies determined sustainable at that time, wherein the making
         the successive determinations to shift comprises upshifting to a higher quality one
         of the different copies when the at least one factor is greater than a first threshold
         and downshifting to a lower quality one of the different copies when the at least
         one factor is less than a second threshold; and

         presenting the video by playing back the requested media files with the media
         player on the end user station in order of ascending playback time.

   49.      The Accused Streaming Services receive segments of a selected video program for

playback of programming over a network connection. The Accused Streaming Services adapt

requests for segments from a set of segments with the same content but varying quality based upon

the quality of the network connection. Exhibit A-1 to this Complaint is a claim chart with a more

detailed infringement analysis of the Accused Streaming Services.

                         INDIRECT INFRINGEMENT BY INDUCEMENT

   50.      DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–49 of the Complaint as if fully set forth herein.

   51.      On information and belief, Peloton is liable for inducing infringement of the ’564

Patent under 35 U.S.C. § 271(b) by having knowledge of the ’564 Patent and knowingly causing

or intending to cause, and continuing to knowingly cause or intend to cause, direct infringement

of the ’564 Patent, with specific intent, by its customers.

   52.      Specifically, Peloton actively induces infringement of the ’564 Patent by, inter alia,

training its customers on the use of the Accused Streaming Services and/or promotion and/or sales

of the Accused Streaming Services to Peloton’s customers including, but not limited to, end-users,

subscribers, digital streaming platforms, digital mobile platforms, and digital connected device

platforms for implementing adaptive-rate content streaming as claimed in the ’564 Patent.




                                                  19
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 20 of 51 PageID #: 20




   53.     Peloton’s customers for the Accused Streaming Services directly infringe the ’564

Patent by making, using, selling, and/or offering for sale the Accused Streaming Services.

   54.     For example, Peloton actively induces infringement of the ’564 Patent, because Peloton

has knowledge that end users of the Accused Streaming Services including, but not limited to,

users, subscribers, digital streaming platforms, digital mobile platforms, and digital connected

device platforms, use Peloton’s infringing Accused Streaming Services in the United States, and

because Peloton encourages such acts resulting in direct patent infringement, by, inter alia,

training, promotion, and/or sales of the Accused Streaming Services to Peloton customers

including, but not limited to, end-users, subscribers, digital streaming platforms, digital mobile

platforms, and digital connected device platforms for their use of adaptive-rate content streaming

as claimed in the ’564 Patent. See, e.g., Exhibit 13 (answering questions such as, “Which Fire TV

models are compatible with the Peloton App?” and “Will I be able to cast a class from my Peloton

Bike, Tread or iOS/Android app to my Fire TV?”) (last visited September 4, 2020).

   55.     On information and belief, Peloton intends to, and continues to intend to, indirectly

infringe the ’564 Patent through inducement of the sale and use of the Accused Streaming Services.

   56.     Adaptive bitrate streaming is a well-defined field of technology with only a few major

developers, including Apple, Microsoft, Adobe and DISH since its acquisition and continuing

development of MOVE’s patent portfolio. On information and belief, as a provider of streamed

content, Peloton would have monitored developments relating to adaptive-rate content streaming

technology, including DISH’s ABR technology, and knew, or at the very least, should have known,

about the issuance of the ’564 Patent.

   57.     On information and belief, despite knowing that its actions constituted induced

infringement of the ’564 Patent and/or despite knowing that there was a high likelihood that its




                                               20
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 21 of 51 PageID #: 21




actions constituted induced infringement of the patent, Peloton nevertheless continued its

infringing actions, and continues to make, use, and sell, the Accused Streaming Services.

   58.     Peloton continues to provide the Accused Streaming Services with full knowledge and

disregard of the ABR Patents, including the ’564 Patent.

   59.     Peloton’s acts of induced infringement have injured and damaged DISH and will

continue to injure and damage DISH.

   60.     Peloton’s actions have caused DISH to suffer irreparable harm resulting from the loss

of its lawful patent rights and the loss of its ability to exclude others from the market. Upon

information and belief, Peloton will continue these infringing acts unless enjoined by this Court.

           INDIRECT INFRINGEMENT BY CONTRIBUTORY INFRINGEMENT

   61.     DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–60 of the Complaint as if fully set forth herein.

   62.     Peloton is liable for contributory infringement of the ’564 Patent under 35 U.S.C

§ 271(c) by having sold or offered to sell, and continuing to sell or offer for sale the Accused

Streaming Services within the United States because the Accused Streaming Services constitute a

material part of the invention embodied in the ’564 Patent, which Peloton knows to be especially

made and/or especially adapted for use in infringement of the ’564 Patent, and which is not a staple

article or commodity of commerce suitable for substantial non-infringing use.

   63.     On information and belief, Peloton is liable for contributory infringement by having

knowledge of the ’564 Patent and knowingly causing or intending to cause, and continuing to

knowingly cause or intend to cause, direct infringement of the ’564 Patent by its customers,

including users and subscribers, who use the Accused Streaming Services.




                                                21
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 22 of 51 PageID #: 22




   64.      Specifically, Peloton contributes to infringement of the ’564 Patent by, inter alia,

promotion, and/or sales of the infringing Accused Streaming Services to Peloton’s customers,

including users and subscribers, for their use of adaptive-rate content streaming as claimed in the

’564 Patent. Those customers directly infringe the ’564 Patent by using the Accused Streaming

Services.

   65.      For example, Peloton is liable for contributory infringement by knowingly causing or

intending to cause, and continuing to knowingly cause or intend to cause, Peloton customers,

including users and subscribers, to directly infringe the ’564 Patent by using the Accused

Streaming Services in the United States.

   66.      Adaptive bitrate streaming is a well-defined field of technology with only a few major

developers, including Apple, Microsoft, Adobe and DISH since its acquisition and continuing

development of MOVE’s patent portfolio. On information and belief, as a provider of streamed

content, Peloton would have monitored developments relating to adaptive-rate content streaming

technology, including DISH’s ABR technology, and knew, or at the very least, should have known,

about the issuance of the ’564 Patent and that the Accused Streaming Services were especially

made and/or especially adapted for use in infringement of the ’564 Patent and were not a staple

article or commodity of commerce suitable for substantial non-infringing use.

   67.      Peloton continues to provide the Accused Streaming Services with full knowledge and

disregard of the ABR Patents, including the ’564 Patent.

   68.      Peloton’s past and ongoing infringement of the ’564 Patent has and will continue to

irreparably harm DISH.

   69.      Peloton’s past and ongoing infringement of the ’564 Patent has and will continue to

cause DISH damages.




                                                22
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 23 of 51 PageID #: 23




   70.       DISH is asserting claims 1 and 8 of the ’564 Patent and some or all of the dependents

to those claims.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 10,469,554
                                    DIRECT INFRINGEMENT

   71.       DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–70 of the Complaint as if fully set forth herein.

   72.       On information and belief, Peloton directly infringes, literally and/or under the doctrine

of equivalents, at least claim 16 of the ’554 Patent, which recites:


         An end user station to stream a live event video over a network from a server for
         playback of the video, the content player device comprising:

         a processor;

         a digital processing apparatus memory device comprising non-transitory machine-
         readable instructions that, when executed, cause the processor to:

         establish one or more network connections between the end user station and the
         server, wherein the server is configured to access at least one of a plurality of groups
         of streamlets;

         wherein the live event video is encoded at a plurality of different bitrates to create
         a plurality of streams including at least a low quality stream, a medium quality
         stream, and a high quality stream, each of the low quality stream, the medium
         quality stream, and the high quality stream comprising a group of streamlets
         encoded at the same respective one of the different bitrates, each group comprising
         at least first and second streamlets, each of the streamlets corresponding to a portion
         of the live event video;

         wherein at least one of the low quality stream, the medium quality stream, and the
         high quality stream is encoded at a bit rate of no less than 600 kbps; and

         wherein the first streamlets of each of the low quality stream, the medium quality
         stream and the high quality stream each has an equal playback duration and each of
         the first streamlets encodes the same portion of the live event video at a different
         one of the different bitrates;

         select a specific one of the low quality stream, the medium quality stream, and the
         high quality stream based upon a determination by the end user station to select a
         higher or lower bitrate version of the streams;


                                                   23
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 24 of 51 PageID #: 24




         place a streamlet request to the server over the one or more network connections
         for the first streamlet of the selected stream;

         receive the requested first streamlet from the server via the one or more network
         connections; and

         provide the received first streamlet for playback of the live event video.

   73.      The Accused Streaming Services receive segments of a selected video program for

playback of programming over a network connection. The Accused Streaming Services adapt

requests for segments from a set of segments with the same content but varying quality based upon

the quality of the network connection. Exhibit B-1 to this Complaint is a claim chart with a more

detailed infringement analysis of the Accused Streaming Services.2

   74.      On information and belief, Peloton possesses knowledge of, and is aware of, the ’554

Patent, or became aware of this patent at the time of filing this lawsuit.

   75.      Peloton’s acts of infringement have injured and damaged DISH and will continue to

injure and damage DISH.

   76.      Peloton’s actions have caused DISH to suffer irreparable harm resulting from the loss

of its lawful patent rights and the loss of its ability to exclude others from the market. Upon

information and belief, Peloton will continue these infringing acts unless enjoined by this court.




2. DISH notes that Exhibit B-1, Exhibit A-1, see supra and Exhibits C-1, D-1, and E-1, see infra,
are based exclusively on publicly available information, and without the benefit of any Court claim
construction. Accordingly, for each Count below, DISH reserves the right to supplement, amend
or modify the analysis as warranted in light of additional facts, claim construction, or other
developments.


                                                  24
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 25 of 51 PageID #: 25




                                   INDIRECT INFRINGEMENT

   77.       DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–76 of the Complaint as if fully set forth herein.

   78.       On information and belief, Peloton indirectly infringes, literally and/or under the

doctrine of equivalents, at least claim 16 of the ’554 Patent, which recites:


         An end user station to stream a live event video over a network from a server for
         playback of the video, the content player device comprising:

         a processor;

         a digital processing apparatus memory device comprising non-transitory machine-
         readable instructions that, when executed, cause the processor to:

         establish one or more network connections between the end user station and the
         server, wherein the server is configured to access at least one of a plurality of groups
         of streamlets;

         wherein the live event video is encoded at a plurality of different bitrates to create
         a plurality of streams including at least a low quality stream, a medium quality
         stream, and a high quality stream, each of the low quality stream, the medium
         quality stream, and the high quality stream comprising a group of streamlets
         encoded at the same respective one of the different bitrates, each group comprising
         at least first and second streamlets, each of the streamlets corresponding to a portion
         of the live event video;

         wherein at least one of the low quality stream, the medium quality stream, and the
         high quality stream is encoded at a bit rate of no less than 600 kbps; and

         wherein the first streamlets of each of the low quality stream, the medium quality
         stream and the high quality stream each has an equal playback duration and each of
         the first streamlets encodes the same portion of the live event video at a different
         one of the different bitrates;

         select a specific one of the low quality stream, the medium quality stream, and the
         high quality stream based upon a determination by the end user station to select a
         higher or lower bitrate version of the streams;

         place a streamlet request to the server over the one or more network connections
         for the first streamlet of the selected stream;

         receive the requested first streamlet from the server via the one or more network
         connections; and



                                                   25
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 26 of 51 PageID #: 26




         provide the received first streamlet for playback of the live event video.

   79.      The Accused Streaming Services receive segments of a selected video program for

playback of programming over a network connection. The Accused Streaming Services adapt

requests for segments from a set of segments with the same content but varying quality based upon

the quality of the network connection. Exhibit B-1 to this Complaint is a claim chart with a more

detailed infringement analysis of the Accused Streaming Services.

                         INDIRECT INFRINGEMENT BY INDUCEMENT

   80.      DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–79 of the Complaint as if fully set forth herein.

   81.      On information and belief, Peloton is liable for inducing infringement of the ’554

Patent under 35 U.S.C. § 271(b) by having knowledge of the ’554 Patent and knowingly causing

or intending to cause, and continuing to knowingly cause or intend to cause, direct infringement

of the ’554 Patent, with specific intent, by its customers.

   82.      Specifically, Peloton actively induces infringement of the ’554 Patent by, inter alia,

training its customers on the use of the Accused Streaming Services and/or promotion and/or sales

of the Accused Streaming Services to Peloton’s customers including, but not limited to, end-users,

subscribers, digital streaming platforms, digital mobile platforms, and digital connected device

platforms for implementing adaptive-rate content streaming as claimed in the ’554 Patent.

   83.      Peloton’s customers for the Accused Streaming Services directly infringe the ’554

Patent by making, using, selling, and/or offering for sale the Accused Streaming Services.

   84.      For example, Peloton actively induces infringement of the ’554 Patent, because Peloton

has knowledge that end users of the Accused Streaming Services including, but not limited to,

users, subscribers, digital streaming platforms, digital mobile platforms, and digital connected

device platforms, use Peloton’s infringing Accused Streaming Services in the United States, and


                                                  26
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 27 of 51 PageID #: 27




because Peloton encourages such acts resulting in direct patent infringement, by, inter alia,

training, promotion, and/or sales of the Accused Streaming Services to Peloton customers

including, but not limited to, end-users, subscribers, digital streaming platforms, digital mobile

platforms, and digital connected device platforms for their use of adaptive-rate content streaming

as claimed in the ’554 Patent. See, e.g., Exhibit 13 (answering questions such as, “Which Fire TV

models are compatible with the Peloton App?” and “Will I be able to cast a class from my Peloton

Bike, Tread or iOS/Android app to my Fire TV?”) (last visited September 4, 2020).

   85.     On information and belief, Peloton intends to, and continues to intend to, indirectly

infringe the ’554 Patent through inducement of the sale and use of the Accused Streaming Services.

   86.     Adaptive bitrate streaming is a well-defined field of technology with only a few major

developers, including Apple, Microsoft, Adobe and DISH since its acquisition and continuing

development of MOVE’s patent portfolio. On information and belief, as a provider of streamed

content, Peloton would have monitored developments relating to adaptive-rate content streaming

technology, including DISH’s ABR technology, and knew, or at the very least, should have known,

about the issuance of the ’554 Patent.

   87.     On information and belief, despite knowing that its actions constituted induced

infringement of the ’554 Patent and/or despite knowing that there was a high likelihood that its

actions constituted induced infringement of the patent, Peloton nevertheless continued its

infringing actions, and continues to make, use, and sell, the Accused Streaming Services.

   88.     Peloton continues to provide the Accused Streaming Services with full knowledge and

disregard of the ABR Patents, including the ’554 Patent.

   89.     Peloton’s acts of induced infringement have injured and damaged DISH and will

continue to injure and damage DISH.




                                               27
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 28 of 51 PageID #: 28




   90.      Peloton’s actions have caused DISH to suffer irreparable harm resulting from the loss

of its lawful patent rights and the loss of its ability to exclude others from the market. Upon

information and belief, Peloton will continue these infringing acts unless enjoined by this Court.

            INDIRECT INFRINGEMENT BY CONTRIBUTORY INFRINGEMENT

   91.      DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–90 of the Complaint as if fully set forth herein.

   92.      Peloton is liable for contributory infringement of the ’554 Patent under 35 U.S.C

§ 271(c) by having sold or offered to sell, and continuing to sell or offer for sale the Accused

Streaming Services within the United States because the Accused Streaming Services constitute a

material part of the invention embodied in the ’554 Patent, which Peloton knows to be especially

made and/or especially adapted for use in infringement of the ’554 Patent, and which is not a staple

article or commodity of commerce suitable for substantial non-infringing use.

   93.      On information and belief, Peloton is liable for contributory infringement by having

knowledge of the ’554 Patent and knowingly causing or intending to cause, and continuing to

knowingly cause or intend to cause, direct infringement of the ’554 Patent by its customers,

including users and subscribers, who use the Accused Streaming Services.

   94.      Specifically, Peloton contributes to infringement of the ’554 Patent by, inter alia,

promotion, and/or sales of the infringing Accused Streaming Services to Peloton’s customers,

including users and subscribers, for their use of adaptive-rate content streaming as claimed in the

’554 Patent. Those customers directly infringe the ’554 Patent by using the Accused Streaming

Services.

   95.      For example, Peloton is liable for contributory infringement by knowingly causing or

intending to cause, and continuing to knowingly cause or intend to cause, Peloton customers,




                                                28
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 29 of 51 PageID #: 29




including users and subscribers, to directly infringe the ’554 Patent by using the Accused

Streaming Services in the United States.

   96.     Adaptive bitrate streaming is a well-defined field of technology with only a few major

developers, including Apple, Microsoft, Adobe and DISH since its acquisition and continuing

development of MOVE’s patent portfolio. On information and belief, as a provider of streamed

content, Peloton would have monitored developments relating to adaptive-rate content streaming

technology, including DISH’s ABR technology, and knew, or at the very least, should have known,

about the issuance of the ’554 Patent and that the Accused Streaming Services were especially

made and/or especially adapted for use in infringement of the ’554 Patent and were not a staple

article or commodity of commerce suitable for substantial non-infringing use.

   97.     Peloton continues to provide the Accused Streaming Services with full knowledge and

disregard of the ABR Patents, including the ’554 Patent.

   98.     Peloton’s past and ongoing infringement of the ’554 Patent has and will continue to

irreparably harm DISH.

   99.     Peloton’s past and ongoing infringement of the ’554 Patent has and will continue to

cause DISH damages.

   100.    DISH is asserting claims 16 and 30 of the ’554 Patent and some or all of the dependents

to those claims.

             COUNT III: INFRINGEMENT OF U.S. PATENT NO. 10,469,555

                                  DIRECT INFRINGEMENT

   101.    DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–100 of the Complaint as if fully set forth herein.




                                                29
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 30 of 51 PageID #: 30




   102.    On information and belief, Peloton directly infringes, literally and/or under the doctrine

of equivalents, at least claim 10 of the ’555 Patent, which recites:


       A content player device to stream a video over a network from a server for playback
       of the video, the content player device comprising:

       a processor;

       a digital processing apparatus memory device comprising non-transitory machine-
       readable instructions that, when executed, cause the processor to:

       establish one or more network connections between the client module and the
       server, wherein the server is configured to access at least one of a plurality of groups
       of streamlets;

       wherein the video is encoded at a plurality of different bitrates to create a plurality
       of streams including at least a low quality stream, a medium quality stream, and a
       high quality stream, wherein each of the low quality stream, the medium quality
       stream, and the high quality stream comprises a streamlet that encodes the same
       portion of the video at a different one of the plurality of different bitrates;

       wherein at least one of the low quality stream, medium quality stream, and high
       quality stream is encoded at a bit rate of no less than 600 kbps; and

       wherein the streamlet encoding the same portion of the video in the low quality
       stream has an equal playback duration as the streamlet encoding the same portion
       of the video in the high quality stream;

       select a specific one of the streams based upon a determination by the client module
       to select a higher or lower bitrate version of the streams;

       place a streamlet request to the server over the one or more network connections
       for the selected stream;

       receive the requested streamlets from the server via the one or more network
       connections; and

       provide the received streamlets for playback of the video.

   103.    The Accused Streaming Services receive segments of a selected video program for

playback of programming over a network connection. The Accused Streaming Services adapt

requests for segments from a set of segments with the same content but varying quality based upon




                                                 30
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 31 of 51 PageID #: 31




the quality of the network connection. Exhibit C-1 to this Complaint is a claim chart with a more

detailed infringement analysis of the Accused Streaming Services.3

   104.    On information and belief, Peloton possesses knowledge of, and is aware of, the ’555

Patent, or became aware of this patent at the time of filing this lawsuit.

   105.    Peloton’s acts of infringement have injured and damaged DISH and will continue to

injure and damage DISH.

   106.    Peloton’s actions have caused DISH to suffer irreparable harm resulting from the loss

of its lawful patent rights and the loss of its ability to exclude others from the market. Upon

information and belief, Peloton will continue these infringing acts unless enjoined by this court.

                                 INDIRECT INFRINGEMENT

   107.    DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–106 of the Complaint as if fully set forth herein.

   108.    On information and belief, Peloton indirectly infringes, literally and/or under the

doctrine of equivalents, at least claim 10 of the ’555 Patent, which recites:


       A content player device to stream a video over a network from a server for playback
       of the video, the content player device comprising:

       a processor;

       a digital processing apparatus memory device comprising non-transitory machine-
       readable instructions that, when executed, cause the processor to:

       establish one or more network connections between the client module and the
       server, wherein the server is configured to access at least one of a plurality of groups
       of streamlets;



3. DISH notes that Exhibit C-1, Exhibits A-1 and B-1, see supra, and Exhibits D-1, and E-1, see
infra, are based exclusively on publicly available information, and without the benefit of any Court
claim construction. Accordingly, for each Count below, DISH reserves the right to supplement,
amend or modify the analysis as warranted in light of additional facts, claim construction, or other
developments.


                                                 31
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 32 of 51 PageID #: 32




       wherein the video is encoded at a plurality of different bitrates to create a plurality
       of streams including at least a low quality stream, a medium quality stream, and a
       high quality stream, wherein each of the low quality stream, the medium quality
       stream, and the high quality stream comprises a streamlet that encodes the same
       portion of the video at a different one of the plurality of different bitrates;

       wherein at least one of the low quality stream, medium quality stream, and high
       quality stream is encoded at a bit rate of no less than 600 kbps; and

       wherein the streamlet encoding the same portion of the video in the low quality
       stream has an equal playback duration as the streamlet encoding the same portion
       of the video in the high quality stream;

       select a specific one of the streams based upon a determination by the client module
       to select a higher or lower bitrate version of the streams;

       place a streamlet request to the server over the one or more network connections
       for the selected stream;

       receive the requested streamlets from the server via the one or more network
       connections; and

       provide the received streamlets for playback of the video.

   109.    The Accused Streaming Services receive segments of a selected video program for

playback of programming over a network connection. The Accused Streaming Services adapt

requests for segments from a set of segments with the same content but varying quality based upon

the quality of the network connection. Exhibit C-1 to this Complaint is a claim chart with a more

detailed infringement analysis of the Accused Streaming Services.

                        INDIRECT INFRINGEMENT BY INDUCEMENT

   110.    DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–109 of the Complaint as if fully set forth herein.

   111.    On information and belief, Peloton is liable for inducing infringement of the ’555

Patent under 35 U.S.C. § 271(b) by having knowledge of the ’555 Patent and knowingly causing

or intending to cause, and continuing to knowingly cause or intend to cause, direct infringement

of the ’555 Patent, with specific intent, by its customers.



                                                 32
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 33 of 51 PageID #: 33




   112.    Specifically, Peloton actively induces infringement of the ’555 Patent by, inter alia,

training its customers on the use of the Accused Streaming Services and/or promotion and/or sales

of the Accused Streaming Services to Peloton’s customers including, but not limited to, end-users,

subscribers, digital streaming platforms, digital mobile platforms, and digital connected device

platforms for implementing adaptive-rate content streaming as claimed in the ’555 Patent.

   113.    Peloton’s customers for the Accused Streaming Services directly infringe the ’555

Patent by making, using, selling, and/or offering for sale the Accused Streaming Services.

   114.    For example, Peloton actively induces infringement of the ’555 Patent, because Peloton

has knowledge that end users of the Accused Streaming Services including, but not limited to,

users, subscribers, digital streaming platforms, digital mobile platforms, and digital connected

device platforms, use Peloton’s infringing Accused Streaming Services in the United States, and

because Peloton encourages such acts resulting in direct patent infringement, by, inter alia,

training, promotion, and/or sales of the Accused Streaming Services to Peloton customers

including, but not limited to, end-users, subscribers, digital streaming platforms, digital mobile

platforms, and digital connected device platforms for their use of adaptive-rate content streaming

as claimed in the ’555 Patent. See, e.g., Exhibit 13 (answering questions such as, “Which Fire TV

models are compatible with the Peloton App?” and “Will I be able to cast a class from my Peloton

Bike, Tread or iOS/Android app to my Fire TV?”) (last visited September 4, 2020).

   115.    On information and belief, Peloton intends to, and continues to intend to, indirectly

infringe the ’555 Patent through inducement of the sale and use of the Accused Streaming Services.

   116.    Adaptive bitrate streaming is a well-defined field of technology with only a few major

developers, including Apple, Microsoft, Adobe and DISH since its acquisition and continuing

development of MOVE’s patent portfolio. On information and belief, as a provider of streamed




                                               33
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 34 of 51 PageID #: 34




content, Peloton would have monitored developments relating to adaptive-rate content streaming

technology, including DISH’s ABR technology, and knew, or at the very least, should have known,

about the issuance of the ’555 Patent.

   117.    On information and belief, despite knowing that its actions constituted induced

infringement of the ’555 Patent and/or despite knowing that there was a high likelihood that its

actions constituted induced infringement of the patent, Peloton nevertheless continued its

infringing actions, and continues to make, use, and sell, the Accused Streaming Services.

   118.    Peloton continues to provide the Accused Streaming Services with full knowledge and

disregard of the ABR Patents, including the ’555 Patent.

   119.    Peloton’s acts of induced infringement have injured and damaged DISH and will

continue to injure and damage DISH.

   120.    Peloton’s actions have caused DISH to suffer irreparable harm resulting from the loss

of its lawful patent rights and the loss of its ability to exclude others from the market. Upon

information and belief, Peloton will continue these infringing acts unless enjoined by this Court.

           INDIRECT INFRINGEMENT BY CONTRIBUTORY INFRINGEMENT

   121.    DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–120 of the Complaint as if fully set forth herein.

   122.    Peloton is liable for contributory infringement of the ’555 Patent under 35 U.S.C

§ 271(c) by having sold or offered to sell, and continuing to sell or offer for sale the Accused

Streaming Services within the United States because the Accused Streaming Services constitute a

material part of the invention embodied in the ’555 Patent, which Peloton knows to be especially

made and/or especially adapted for use in infringement of the ’555 Patent, and which is not a staple

article or commodity of commerce suitable for substantial non-infringing use.




                                                34
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 35 of 51 PageID #: 35




   123.     On information and belief, Peloton is liable for contributory infringement by having

knowledge of the ’555 Patent and knowingly causing or intending to cause, and continuing to

knowingly cause or intend to cause, direct infringement of the ’555 Patent by its customers,

including users and subscribers, who use the Accused Streaming Services.

   124.     Specifically, Peloton contributes to infringement of the ’555 Patent by, inter alia,

promotion, and/or sales of the infringing Accused Streaming Services to Peloton’s customers,

including users and subscribers, for their use of adaptive-rate content streaming as claimed in the

’555 Patent. Those customers directly infringe the ’555 Patent by using the Accused Streaming

Services.

   125.     For example, Peloton is liable for contributory infringement by knowingly causing or

intending to cause, and continuing to knowingly cause or intend to cause, Peloton customers,

including users and subscribers, to directly infringe the ’555 Patent by using the Accused

Streaming Services in the United States.

   126.     Adaptive bitrate streaming is a well-defined field of technology with only a few major

developers, including Apple, Microsoft, Adobe and DISH since its acquisition and continuing

development of MOVE’s patent portfolio. On information and belief, as a provider of streamed

content, Peloton would have monitored developments relating to adaptive-rate content streaming

technology, including DISH’s ABR technology, and knew, or at the very least, should have known,

about the issuance of the ’555 Patent and that the Accused Streaming Services were especially

made and/or especially adapted for use in infringement of the ’555 Patent and were not a staple

article or commodity of commerce suitable for substantial non-infringing use.

   127.     Peloton continues to provide the Accused Streaming Services with full knowledge and

disregard of the ABR Patents, including the ’555 Patent.




                                                35
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 36 of 51 PageID #: 36




   128.    Peloton’s past and ongoing infringement of the ’555 Patent has and will continue to

irreparably harm DISH.

   129.    Peloton’s past and ongoing infringement of the ’555 Patent has and will continue to

cause DISH damages.

   130.    DISH is asserting claims 10 and 26 of the ’555 Patent and some or all of the dependents

to those claims.

              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 10,757,156

                                   DIRECT INFRINGEMENT


   131.    DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–130 of the Complaint as if fully set forth herein.

   132.    On information and belief, Peloton directly infringes, literally and/or under the doctrine

of equivalents, at least claim 1 of the ’156 Patent, which recites:


       An apparatus for rendering a video that is adaptively received as a digital stream
       from a video server over a network, the apparatus comprising;

       a media player operating on the apparatus, wherein the media player is configured
       to stream the video from the video server via at least one transmission control
       protocol (TCP) connection over the network, wherein the video server stores
       multiple different copies of the video encoded at different bit rates as multiple sets
       of streamlets, wherein each of the streamlets yields a different portion of the video
       on playback, wherein the streamlets across the different copies yield the same
       portions of the video on playback, and wherein the streamlets in the different copies
       are aligned in time such that the streamlets that play back the same portion of the
       video for the different copies each begin at the same playback time in relation to
       the beginning of the video, and wherein the media player streams the video by:

       requesting sequential streamlets of one of the copies from the video server
       according to the playback times of the streamlets by transmitting hypertext
       transport protocol (HTTP) GET requests that identify the selected streamlets stored
       by the video server, wherein the sequential streamlets are selected by the media
       player from the based upon successive determinations to shift the playback quality
       to a higher or lower quality one of the different copies of the video;



                                                 36
    Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 37 of 51 PageID #: 37




         repeatedly generating, by the media player, a factor relating to the performance of
         the network that is indicative of an ability to sustain the streaming of the video;

         adapting the successive determinations to shift the playback quality based on the
         factor to achieve continuous playback of the video using the streamlets of the
         highest quality copy of the video that is determined to be sustainable at that time;
         and

         presenting the video for playback by providing the requested streamlets in order of
         ascending start time.

      133.   The Accused Streaming Services receive segments of selected video program for

playback of programming over a network connection. The Accused Streaming Services adapt

their requests for segments from a set of segments with the same content but varying quality based

upon the quality of the network connection. Exhibit D-1 to this Complaint is a claim chart with a

more detailed infringement analysis of the Accused Streaming Services.4

      134.   On information and belief, Peloton possesses knowledge of, and is aware of, the ’156

Patent, or became aware of this patent at the time of filing this lawsuit.

      135.   Peloton’s acts of infringement have injured and damaged DISH and will continue to

injure and damage DISH.

      136.   Peloton’s actions have caused DISH to suffer irreparable harm resulting from the loss

of its lawful patent rights and the loss of its ability to exclude others from the market. Upon

information and belief, Peloton will continue these infringing acts unless enjoined by this court.

                                  INDIRECT INFRINGEMENT

      137.   DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–136 of the Complaint as if fully set forth herein.


4
 DISH notes that Exhibit D-1 and Exhibits A-1, B-1, C-1, see supra, and E-1, see infra, are based
exclusively on publicly available information, and without the benefit of any Court claim
construction. Accordingly, for each Count below, DISH reserves the right to supplement, amend
or modify the analysis as warranted in light of additional facts, claim construction, or other
developments.


                                                 37
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 38 of 51 PageID #: 38




   138.    On information and belief, Peloton indirectly infringes, literally and/or under the

doctrine of equivalents, at least claim 1 of the ’156 Patent, which recites:


       An apparatus for rendering a video that is adaptively received as a digital stream
       from a video server over a network, the apparatus comprising;

       a media player operating on the apparatus, wherein the media player is configured
       to stream the video from the video server via at least one transmission control
       protocol (TCP) connection over the network, wherein the video server stores
       multiple different copies of the video encoded at different bit rates as multiple sets
       of streamlets, wherein each of the streamlets yields a different portion of the video
       on playback, wherein the streamlets across the different copies yield the same
       portions of the video on playback, and wherein the streamlets in the different copies
       are aligned in time such that the streamlets that play back the same portion of the
       video for the different copies each begin at the same playback time in relation to
       the beginning of the video, and wherein the media player streams the video by:

       requesting sequential streamlets of one of the copies from the video server
       according to the playback times of the streamlets by transmitting hypertext
       transport protocol (HTTP) GET requests that identify the selected streamlets stored
       by the video server, wherein the sequential streamlets are selected by the media
       player from the based upon successive determinations to shift the playback quality
       to a higher or lower quality one of the different copies of the video;

       repeatedly generating, by the media player, a factor relating to the performance of
       the network that is indicative of an ability to sustain the streaming of the video;

       adapting the successive determinations to shift the playback quality based on the
       factor to achieve continuous playback of the video using the streamlets of the
       highest quality copy of the video that is determined to be sustainable at that time;
       and

       presenting the video for playback by providing the requested streamlets in order of
       ascending start time.

   139.    The Accused Streaming Services receive segments of a selected video program for

playback of programming over a network connection. The Accused Streaming Services adapt

requests for segments from a set of segments with the same content but varying quality based upon

the quality of the network connection. Exhibit D-1 to this Complaint is a claim chart with a more

detailed infringement analysis of the Accused Streaming Services.




                                                 38
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 39 of 51 PageID #: 39




                        INDIRECT INFRINGEMENT BY INDUCEMENT

   140.    DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–139 of the Complaint as if fully set forth herein.

   141.    On information and belief, Peloton is liable for inducing infringement of the ’156

Patent under 35 U.S.C. § 271(b) by having knowledge of the ’156 Patent and knowingly causing

or intending to cause, and continuing to knowingly cause or intend to cause, direct infringement

of the ’156 Patent, with specific intent, by its customers.

   142.    Specifically, Peloton actively induces infringement of the ’156 Patent by, inter alia,

training its customers on the use of the Accused Streaming Services and/or promotion and/or sales

of the Accused Streaming Services to Peloton’s customers including, but not limited to, end-users,

subscribers, digital streaming platforms, digital mobile platforms, and digital connected device

platforms for implementing adaptive-rate content streaming as claimed in the ’156 Patent.

   143.    Peloton’s customers for the Accused Streaming Services directly infringe the ’156

Patent by making, using, selling, and/or offering for sale the Accused Streaming Services.

   144.    For example, Peloton actively induces infringement of the ’156 Patent, because Peloton

has knowledge that end users of the Accused Streaming Services including, but not limited to,

users, subscribers, digital streaming platforms, digital mobile platforms, and digital connected

device platforms, use Peloton’s infringing Accused Streaming Services in the United States, and

because Peloton encourages such acts resulting in direct patent infringement, by, inter alia,

training, promotion, and/or sales of the Accused Streaming Services to Peloton customers

including, but not limited to, end-users, subscribers, digital streaming platforms, digital mobile

platforms, and digital connected device platforms for their use of adaptive-rate content streaming

as claimed in the ’156 Patent. See, e.g., Exhibit 13 (answering questions such as, “Which Fire TV




                                                 39
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 40 of 51 PageID #: 40




models are compatible with the Peloton App?” and “Will I be able to cast a class from my Peloton

Bike, Tread or iOS/Android app to my Fire TV?”) (last visited September 4, 2020).

   145.    On information and belief, Peloton intends to, and continues to intend to, indirectly

infringe the ’156 Patent through inducement of the sale and use of the Accused Streaming Services.

   146.    Adaptive bitrate streaming is a well-defined field of technology with only a few major

developers, including Apple, Microsoft, Adobe and DISH since its acquisition and continuing

development of MOVE’s patent portfolio. On information and belief, as a provider of streamed

content, Peloton would have monitored developments relating to adaptive-rate content streaming

technology, including DISH’s ABR technology, and knew, or at the very least, should have known,

about the issuance of the ’156 Patent.

   147.    On information and belief, despite knowing that its actions constituted induced

infringement of the ’156 Patent and/or despite knowing that there was a high likelihood that its

actions constituted induced infringement of the patent, Peloton nevertheless continued its

infringing actions, and continues to make, use, and sell, the Accused Streaming Services.

   148.    Peloton continues to provide the Accused Streaming Services with full knowledge and

disregard of the ABR Patents, including the ’156 Patent.

   149.    Peloton’s acts of induced infringement have injured and damaged DISH and will

continue to injure and damage DISH.

   150.    Peloton’s actions have caused DISH to suffer irreparable harm resulting from the loss

of its lawful patent rights and the loss of its ability to exclude others from the market. Upon

information and belief, Peloton will continue these infringing acts unless enjoined by this Court.

          INDIRECT INFRINGEMENT BY CONTRIBUTORY INFRINGEMENT




                                                40
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 41 of 51 PageID #: 41




   151.     DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–150 of the Complaint as if fully set forth herein.

   152.     Peloton is liable for contributory infringement of the ’156 Patent under 35 U.S.C

§ 271(c) by having sold or offered to sell, and continuing to sell or offer for sale the Accused

Streaming Services within the United States because the Accused Streaming Services constitute a

material part of the invention embodied in the ’156 Patent, which Peloton knows to be especially

made and/or especially adapted for use in infringement of the ’156 Patent, and which is not a staple

article or commodity of commerce suitable for substantial non-infringing use.

   153.     On information and belief, Peloton is liable for contributory infringement by having

knowledge of the ’156 Patent and knowingly causing or intending to cause, and continuing to

knowingly cause or intend to cause, direct infringement of the ’156 Patent by its customers,

including users and subscribers, who use the Accused Streaming Services.

   154.     Specifically, Peloton contributes to infringement of the ’156 Patent by, inter alia,

promotion, and/or sales of the infringing Accused Streaming Services to Peloton’s customers,

including users and subscribers, for their use of adaptive-rate content streaming as claimed in the

’156 Patent. Those customers directly infringe the ’156 Patent by using the Accused Streaming

Services.

   155.     For example, Peloton is liable for contributory infringement by knowingly causing or

intending to cause, and continuing to knowingly cause or intend to cause, Peloton customers,

including users and subscribers, to directly infringe the ’156 Patent by using the Accused

Streaming Services in the United States.

   156.     Adaptive bitrate streaming is a well-defined field of technology with only a few major

developers, including Apple, Microsoft, Adobe and DISH since its acquisition and continuing




                                                41
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 42 of 51 PageID #: 42




development of MOVE’s patent portfolio. On information and belief, as a provider of streamed

content, Peloton would have monitored developments relating to adaptive-rate content streaming

technology, including DISH’s ABR technology, and knew, or at the very least, should have known,

about the issuance of the ’156 Patent and that the Accused Streaming Services were especially

made and/or especially adapted for use in infringement of the ’156 Patent and were not a staple

article or commodity of commerce suitable for substantial non-infringing use.

   157.     Peloton continues to provide the Accused Streaming Services with full knowledge and

disregard of the ABR Patents, including the ’156 Patent.

   158.     Peloton’s past and ongoing infringement of the ’156 Patent has and will continue to

irreparably harm DISH.

   159.     Peloton’s past and ongoing infringement of the ’156 Patent has and will continue to

cause DISH damages.

   160.     DISH is asserting claim 1 of the ’156 Patent and some or all of the dependents to that

claim.

               COUNT V: INFRINGEMENT OF U.S. PATENT NO. 10,951,680

                                   DIRECT INFRINGEMENT

   161.     DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–160 of the Complaint as if fully set forth herein.

   162.     On information and belief, Peloton directly infringes, literally and/or under the doctrine

of equivalents, at least claim 14 of the ’680 Patent, which recites:


         An end user station to stream a video over a network from a server for playback of
         the video, the content player device comprising:

         a processor;




                                                 42
    Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 43 of 51 PageID #: 43




         a digital processing apparatus memory device comprising non-transitory machine-
         readable instructions that, when executed, cause the processor to:

         establish one or more network connections between the end user station and the
         server, wherein the server is configured to access at least one of a plurality of groups
         of streamlets;

         wherein the video is encoded at a plurality of different bitrates to create a plurality
         of streams including at least a low quality stream, a medium quality stream, and a
         high quality stream, each of the low quality stream, the medium quality stream, and
         the high quality stream comprising a group of streamlets encoded at the same
         respective one of the different bitrates, each group comprising at least first and
         second streamlets, each of the streamlets corresponding to a portion of the video;

         wherein at least one of the low quality stream, the medium quality stream, and the
         high quality stream is encoded at a bit rate of no less than 600 kbps; and wherein
         the first streamlets of each of the low quality stream, the medium quality stream
         and the high quality stream each has an equal playback duration and each of the
         first streamlets encodes the same portion of the video at a different one of the
         different bitrates;

         select a specific one of the low quality stream, the medium quality stream, and the
         high quality stream based upon a determination by the end user station to select a
         higher or lower bitrate version of the streams;

         place at least one virtual timeline request for at least one virtual times based on the
         selected one of the he low quality stream, the medium quality stream, and the high
         quality stream; and

         receive the at least one virtual timeline.

      163.   The Accused Streaming Services receive segments of a selected video program for

playback of programming over a network connection. The Accused Streaming Services adapt

requests for segments from a set of segments with the same content but varying quality based upon

the quality of the network connection. Exhibit E-1 to this Complaint is a claim chart with a more

detailed infringement analysis of the Accused Streaming Services.5



5
  DISH notes that Exhibit E-1 and Exhibits A-1, B-1, C-1, and D-1, see supra, are based
exclusively on publicly available information, and without the benefit of any Court claim
construction. Accordingly, for each Count below, DISH reserves the right to supplement, amend
or modify the analysis as warranted in light of additional facts, claim construction, or other
developments.


                                                      43
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 44 of 51 PageID #: 44




   164.    On information and belief, Peloton possesses knowledge of, and is aware of, the ’680

Patent, or became aware of this patent at the time of filing this lawsuit.

   165.    Peloton’s acts of infringement have injured and damaged DISH and will continue to

injure and damage DISH.

   166.    Peloton’s actions have caused DISH to suffer irreparable harm resulting from the loss

of its lawful patent rights and the loss of its ability to exclude others from the market. Upon

information and belief, Peloton will continue these infringing acts unless enjoined by this court.

                                 INDIRECT INFRINGEMENT

   167.    DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–166 of the Complaint as if fully set forth herein.

   168.    On information and belief, Peloton indirectly infringes, literally and/or under the

doctrine of equivalents, at least claim 14 of the ’680 Patent, which recites:


       An end user station to stream a video over a network from a server for playback of
       the video, the content player device comprising:

       a processor;

       a digital processing apparatus memory device comprising non-transitory machine-
       readable instructions that, when executed, cause the processor to:

       establish one or more network connections between the end user station and the
       server, wherein the server is configured to access at least one of a plurality of groups
       of streamlets;

       wherein the video is encoded at a plurality of different bitrates to create a plurality
       of streams including at least a low quality stream, a medium quality stream, and a
       high quality stream, each of the low quality stream, the medium quality stream, and
       the high quality stream comprising a group of streamlets encoded at the same
       respective one of the different bitrates, each group comprising at least first and
       second streamlets, each of the streamlets corresponding to a portion of the video;

       wherein at least one of the low quality stream, the medium quality stream, and the
       high quality stream is encoded at a bit rate of no less than 600 kbps; and wherein
       the first streamlets of each of the low quality stream, the medium quality stream
       and the high quality stream each has an equal playback duration and each of the


                                                 44
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 45 of 51 PageID #: 45




       first streamlets encodes the same portion of the video at a different one of the
       different bitrates;

       select a specific one of the low quality stream, the medium quality stream, and the
       high quality stream based upon a determination by the end user station to select a
       higher or lower bitrate version of the streams;

       place at least one virtual timeline request for at least one virtual times based on the
       selected one of the he low quality stream, the medium quality stream, and the high
       quality stream; and

       receive the at least one virtual timeline.

   169.    The Accused Streaming Services receive segments of a selected video program for

playback of programming over a network connection. The Accused Streaming Services adapt

requests for segments from a set of segments with the same content but varying quality based upon

the quality of the network connection. Exhibit E-1 to this Complaint is a claim chart with a more

detailed infringement analysis of the Accused Streaming Services.

                        INDIRECT INFRINGEMENT BY INDUCEMENT

   170.    DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–169 of the Complaint as if fully set forth herein.

   171.    On information and belief, Peloton is liable for inducing infringement of the ’680

Patent under 35 U.S.C. § 271(b) by having knowledge of the ’680 Patent and knowingly causing

or intending to cause, and continuing to knowingly cause or intend to cause, direct infringement

of the ’680 Patent, with specific intent, by its customers.

   172.    Specifically, Peloton actively induces infringement of the ’680 Patent by, inter alia,

training its customers on the use of the Accused Streaming Services and/or promotion and/or sales

of the Accused Streaming Services to Peloton’s customers including, but not limited to, end-users,

subscribers, digital streaming platforms, digital mobile platforms, and digital connected device

platforms for implementing adaptive-rate content streaming as claimed in the ’680 Patent.




                                                    45
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 46 of 51 PageID #: 46




   173.    Peloton’s customers for the Accused Streaming Services directly infringe the ’680

Patent by making, using, selling, and/or offering for sale the Accused Streaming Services.

   174.    For example, Peloton actively induces infringement of the ’680 Patent, because Peloton

has knowledge that end users of the Accused Streaming Services including, but not limited to,

users, subscribers, digital streaming platforms, digital mobile platforms, and digital connected

device platforms, use Peloton’s infringing Accused Streaming Services in the United States, and

because Peloton encourages such acts resulting in direct patent infringement, by, inter alia,

training, promotion, and/or sales of the Accused Streaming Services to Peloton customers

including, but not limited to, end-users, subscribers, digital streaming platforms, digital mobile

platforms, and digital connected device platforms for their use of adaptive-rate content streaming

as claimed in the ’680 Patent. See, e.g., Exhibit 13 (answering questions such as, “Which Fire TV

models are compatible with the Peloton App?” and “Will I be able to cast a class from my Peloton

Bike, Tread or iOS/Android app to my Fire TV?”) (last visited September 4, 2020).

   175.    On information and belief, Peloton intends to, and continues to intend to, indirectly

infringe the ’680 Patent through inducement of the sale and use of the Accused Streaming Services.

   176.    Adaptive bitrate streaming is a well-defined field of technology with only a few major

developers, including Apple, Microsoft, Adobe and DISH since its acquisition and continuing

development of MOVE’s patent portfolio. On information and belief, as a provider of streamed

content, Peloton would have monitored developments relating to adaptive-rate content streaming

technology, including DISH’s ABR technology, and knew, or at the very least, should have known,

about the issuance of the ’680 Patent.

   177.    On information and belief, despite knowing that its actions constituted induced

infringement of the ’680 Patent and/or despite knowing that there was a high likelihood that its




                                               46
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 47 of 51 PageID #: 47




actions constituted induced infringement of the patent, Peloton nevertheless continued its

infringing actions, and continues to make, use, and sell, the Accused Streaming Services.

   178.    Peloton continues to provide the Accused Streaming Services with full knowledge and

disregard of the ABR Patents, including the ’680 Patent.

   179.    Peloton’s acts of induced infringement have injured and damaged DISH and will

continue to injure and damage DISH.

   180.    Peloton’s actions have caused DISH to suffer irreparable harm resulting from the loss

of its lawful patent rights and the loss of its ability to exclude others from the market. Upon

information and belief, Peloton will continue these infringing acts unless enjoined by this Court.

           INDIRECT INFRINGEMENT BY CONTRIBUTORY INFRINGEMENT

   181.    DISH re-alleges and incorporates herein by reference the allegations contained in

Paragraphs 1–180 of the Complaint as if fully set forth herein.

   182.    Peloton is liable for contributory infringement of the ’680 Patent under 35 U.S.C

§ 271(c) by having sold or offered to sell, and continuing to sell or offer for sale the Accused

Streaming Services within the United States because the Accused Streaming Services constitute a

material part of the invention embodied in the ’680 Patent, which Peloton knows to be especially

made and/or especially adapted for use in infringement of the ’680 Patent, and which is not a staple

article or commodity of commerce suitable for substantial non-infringing use.

   183.    On information and belief, Peloton is liable for contributory infringement by having

knowledge of the ’680 Patent and knowingly causing or intending to cause, and continuing to

knowingly cause or intend to cause, direct infringement of the ’680 Patent by its customers,

including users and subscribers, who use the Accused Streaming Services.




                                                47
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 48 of 51 PageID #: 48




   184.     Specifically, Peloton contributes to infringement of the ’680 Patent by, inter alia,

promotion, and/or sales of the infringing Accused Streaming Services to Peloton’s customers,

including users and subscribers, for their use of adaptive-rate content streaming as claimed in

the ’680 Patent. Those customers directly infringe the ’680 Patent by using the Accused Streaming

Services.

   185.     For example, Peloton is liable for contributory infringement by knowingly causing or

intending to cause, and continuing to knowingly cause or intend to cause, Peloton customers,

including users and subscribers, to directly infringe the ’680 Patent by using the Accused

Streaming Services in the United States.

   186.     Adaptive bitrate streaming is a well-defined field of technology with only a few major

developers, including Apple, Microsoft, Adobe and DISH since its acquisition and continuing

development of MOVE’s patent portfolio. On information and belief, as a provider of streamed

content, Peloton would have monitored developments relating to adaptive-rate content streaming

technology, including DISH’s ABR technology, and knew, or at the very least, should have known,

about the issuance of the ’680 Patent and that the Accused Streaming Services were especially

made and/or especially adapted for use in infringement of the ’680 Patent and were not a staple

article or commodity of commerce suitable for substantial non-infringing use.

   187.     Peloton continues to provide the Accused Streaming Services with full knowledge and

disregard of the ABR Patents, including the ’680 Patent.

   188.     Peloton’s past and ongoing infringement of the ’680 Patent has and will continue to

irreparably harm DISH.

   189.     Peloton’s past and ongoing infringement of the ’680 Patent has and will continue to

cause DISH damages.




                                                48
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 49 of 51 PageID #: 49




   190.    DISH is asserting claims 14 and 28 of the ’680 Patent and some or all of the dependents

to those claims.

                                         JURY DEMAND

   Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs hereby request a trial by jury of all issues so triable.

                                     PRAYER FOR RELIEF

   WHEREFORE, DISH respectfully requests that this Court enter:

               A.      A judgment in favor of DISH that Peloton has infringed the ABR Patents,

directly, jointly, and/or indirectly by way of inducing and/or contributing to the infringement of

the ABR Patents;

               B.      An order of this Court permanently enjoining Peloton and its officers,

directors, agents, affiliates, employees, divisions, branches, subsidiaries, parents, and all others in

active concert therewith from infringing, including inducing the infringement of, or contributing

to the infringement of, the ABR Patents;

               C.      A judgment and order requiring Peloton to pay DISH its damages, costs,

expenses, and pre-judgment and post-judgment interest for Peloton’s infringement of the ABR

Patents, as provided under 35 U.S.C. § 284;

               D.      An accounting of lost sales not presented at trial and an award of additional

damages for any such lost sales; and

               E.      Such other and further relief to which DISH may show itself to be entitled

and/or as the Court may deem just and proper.




                                                  49
 Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 50 of 51 PageID #: 50




Dated: April 13, 2021              Respectfully submitted,

                                   BAKER BOTTS L.L.P.



                                   By: /s/ Kurt Pankratz



                                      G. Hopkins Guy, III
                                      hop.guy@bakerbotts.com
                                      1001 Page Mill Road
                                      Building One, Suite 200
                                      Palo Alto, CA 94304
                                      Telephone: 650.739.7500
                                      Facsimile: 650.739.7699

                                      Kurt Pankratz
                                      kurt.pankratz@bakerbotts.com
                                      2001 Ross Ave., Suite 900
                                      Dallas, TX 75201
                                      (214) 953-6584
                                      Telephone: 214.953.6584
                                      Facsimile: 214.661.4584

                                      Ali Dhanani
                                      ali.dhanani@bakerbotts.com
                                      One Shell Plaza
                                      910 Louisiana St.,
                                      Houston, TX 77002
                                      Telephone: 281.250.2294
                                      Facsimile: 713.229.2808

                                      Jamie R. Lynn
                                      jamie.lynn@bakerbotts.com
                                      700 K Street, N.W.
                                      Washington, DC 20004
                                      Telephone: 202.639.7700
                                      Facsimile: 202.639.7890


                                      Attorneys for Plaintiffs,
                                      DISH TECHNOLOGIES L.L.C.
                                      and SLING TV L.L.C.




                                     50
Case 2:21-cv-00132-JRG Document 1 Filed 04/13/21 Page 51 of 51 PageID #: 51



                            CERTIFICATE OF SERVICE


      I, Kurt Pankratz, hereby certify that the foregoing DEFENDANT PELOTON
    INTERACTIVE, INC. was served by mail on the following:


             Corporation Service Company
             251 Little Falls Drive
             Wilmington, Delaware 19808


April 13, 2021                                  By: /s/ Kurt Pankratz
                                                Kurt Pankratz
                                                Attorneys for Plaintiffs




                                           51
